358 U.S. 331 (1959)
ROGERS, ATTORNEY GENERAL, SUCCESSOR TO THE ALIEN PROPERTY CUSTODIAN,
v.
CALUMET NATIONAL BANK OF HAMMOND, SUBSTITUTED TRUSTEE, ET AL.
No. 468.
Supreme Court of United States.
Decided January 26, 1959.
ON PETITION FOR WRIT OF CERTIORARI TO THE APPELLATE COURT OF INDIANA.
Solicitor General Rankin, Assistant Attorney General Townsend, George B. Searls and Irwin A. Seibel for petitioner.
Charles Levin and Curt C. Silberman for respondents.
PER CURIAM.
The petition for writ of certiorari is granted. We are of the view that under Silesian-American Corp. v. Markham, 156 F.2d 793, 796, affirmed, 332 U.S. 469, a state court is without power to review the discretion exercised by the Attorney General of the United States under federal law. The judgment is therefore reversed and the cause remanded to the Appellate Court of Indiana. On remand the Indiana courts are of course free to consider other questions presented by this record in light of General License 94, 12 Fed. Reg. 1457, as it may have affected the definition of "national" in Executive Order 9095, 7 Fed. Reg. 1971, as amended, and Executive Order 8389, 5 Fed. Reg. 1400. See GMO. Niehaus & Co. v. United States, 139 Ct. Cl. 605, 153 F. Supp. 428.